EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Glembocki on 9/8/2022.

The application has been amended as follows: 

1.	(Currently Amended) A system for powering a load comprising:
a first switch having a first terminal, a second terminal, and first control terminal;
one or more first thermistors of a first type of thermistor and is electrically connected to the second terminal of the first switch;
one or more second thermistors of a second type of thermistor; and
a second switch having a third terminal, a fourth terminal, and a second control terminal, 
wherein a first resistance of the first type of thermistor responds, to a change in temperature, in an opposite direction than how a second resistance of the second thermistor responds to the change in temperature,
wherein the first terminal is configured to be electrically connected to a power source,
wherein the one or more second thermistors are configured to be electrically connected to the load, [[and]] 
wherein the one or more second thermistors are in series with the one or more first thermistors,
wherein the third terminal is configured to be electrically connected to the power source the fourth terminal is configured to be electrically connected to the load,
wherein the microprocessor is configured to provide a second signal to the second control terminal of the second switch, 
wherein, during a first time interval, the microprocessor: 
controls the first switch to permit conduction of power between the first terminal and the second terminal, and 
controls the second switch to prevent conduction of power between the third terminal and the fourth terminal,  
wherein, during a second time interval, the microprocessor: 
controls the first switch to prevent conduction of power between the first terminal and the second terminal, and 
controls the second switch to permit conduction of power between the third terminal and the fourth terminal, 
wherein, at a beginning of the first time interval, one of the first or second type of thermistor has a greater resistance than a corresponding second or first type of thermistor, and 
wherein, at the end of the first time interval, the one of the first or second type of thermistor has a lower resistance than the corresponding second or first type of thermistor. 

2.	(Previously Presented) The system of claim 1, 
wherein the first type of thermistor is a positive temperature control (PTC) thermistor, 
wherein the second type of thermistor is a negative temperature control (NTC) thermistor.

3.	(Previously Presented) The system of claim 1, further comprising:
a resistor electrically connected between the one or more second thermistors and the load.

4.	(Currently Amended) The system of claim 1, further comprising:
a third switch having a third terminal, a fourth terminal, and a second control terminal,
wherein the third terminal is connected to the one or more second thermistors, and
wherein the fourth terminal is configured to be electrically connected to the load.

5.	(Currently Amended) The system of claim 1, further comprising:
a microprocessor configured to provide a signal to the first control terminal of the first switch.

6.	(Cancelled) 

7. 	(Currently Amended) The system of claim 1, 
a resistor electrically connected between the fourth terminal and the load.

8.	(Currently Amended) The system of claim 1, 
a third switch comprising a fifth terminal, a sixth terminal, and a third control terminal,
wherein the fifth terminal is connected to the fourth terminal, and
wherein the sixth terminal is configured to be electrically connected to the load.

9. 	(Currently Amended) The system of claim 5,
wherein, during a charging time interval, the microprocessor controls the first switch to permit conduction of power between the first terminal and the second terminal, and 
wherein, during another time interval, the microprocessor controls the first switch to prevent conduction of power between the first terminal and the second terminal.



10.	(Previously Presented) The system of claim 1, 
wherein, for a range of temperatures, a series resistance of a combination of the one or more first thermistors and one or more second thermistors is lower than the series resistance of the combination below the range of temperatures.

11.	(Previously Presented) The system of claim 1, 
wherein, for a range of temperatures, a series resistance of a combination of the one or more first thermistors and one or more second thermistors is lower than the series resistance of the combination above the range of temperatures. 

12.	(Currently Amended) The system of claim 1, 
wherein the first switch comprises a metal oxide semiconductor field effect transistor (MOSFET), an insulated gate bipolar transistor (IGBT), or a power MOSFET.

13.	(Previously Presented) The system of claim 1, 
wherein the one or more first thermistors comprise two or more thermistors in series or parallel.

14.	(Previously Presented) The system of claim 1, 
wherein the one or more first thermistors comprise PTC thermistors or NTC thermistors. 

15.	(Previously Presented) The system of claim 1, 
wherein the one or more first thermistors comprise at least one thermistor of the first type in series with a parallel combination of two or more thermistors of the first type, and
wherein the one or more first thermistors comprise PTC thermistors or NTC thermistors. 



16.	(Currently Amended) A method comprising:
providing a first switch; 
providing a second switch;
providing a positive temperature control (PTC) thermistor in series with a negative temperature control (NTC) thermistor; and
controlling the first switch to permit, at a first time, current to flow from a power source to a load via the first switch and via a series connection of a positive temperature control (PTC) thermistor and a negative temperature control (NTC) thermistor,
wherein the controlling further controls the second switch to permit, at a second time after the first time, current to flow from the power source to the load via the second switch, and 
wherein at an end of the first time, the PTC thermistor has a greater resistance than the NTC thermistor.

17.	(Cancelled) 

18.	(Currently Amended) A system for powering a load comprising:
a first switch having a first terminal, a second terminal, and first control terminal;
a second switch having a third terminal, a fourth terminal, and a second control terminal; 
a first thermistor electrically connected to the second terminal of the first switch; and
a second thermistor electrically connected to the load, 
wherein the first thermistor or the second thermistor is a positive temperature control (PTC) thermistor,
wherein the other of the first thyristor or the second thermistor is a negative temperature control (NTC) thermistor, 
wherein the first terminal is configured to be electrically connected to a power source,
wherein the first thermistor is electrically connected to the second terminal, [[and]] 
wherein the second thermistor is in series with the first thermistor between the second terminal and the load,  
wherein, during a first time interval, the first switch conducts current and the second switch does not conduct current, 
wherein, during a second time interval, the first switch does not conduct current and the second switch conducts current, and
wherein, at an end of the first time interval, the PCT thermistor has a higher resistance than the NTC thermistor. 

19.	 (Previously Presented) The system of claim 18,
wherein the first thermistor comprises two or more first thermistors.

20.	(Previously Presented) The system of claim 18,
wherein the second thermistor comprises two or more second thermistors.


Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087